PER CURIAM.
This proceeding was begun under the bankrupt act of 1898 as it stood before amendment, and the clause of section 3a, Act July 1, 1898, 30 Stat. 546, 547, c. 541 [U. S. Comp. St. 1901, p. 3422] relied upon reads: “Acts of bankruptcy by a person shall consist of his having (1) conveyed, transferred, concealed, or removed, or permitted to be concealed or removed, any part of his property with intent to hinder, delay, or defraud his creditors, or any of them.” The section also contained a clause enumerating, as an act of bankruptcy, the making of a general assignment for the benefit of creditors. It did not provide for receiverships. Since then the act has been amended by the act of 1903, and the specific case provided for in these words: “Or, being insolvent, applied for a receiver or trustee for his property or because of insolvency a receiver or trustee has been put in charge of his property under the laws of a state, of a territory, or of the United States.”
Inasmuch as the disposition of future cases involving the question raised here has been thus settled by Congress, it seems unnecessary to set forth at length the reasons which have induced us to concur with the District Judge.
The decree is affirmed with costs.